Citation Nr: 0700770	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  98-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1976 to February 
1977.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded this claim to the RO, including via the 
Appeals Management Center (AMC), in Washington, D.C., in 
October 2003, February 2004 and March 2006. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  The veteran is service connected for a low back 
disability, rated as 40 percent disabling.

3.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16, 4.18 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and his representative, if any, of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and his representative, if any, of which 
portion of the evidence the claimant is to provide and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  They also require VA to assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated August 2004, April 2006 and June 2006, 
after the RO initially decided that claim in a rating 
decision dated August 2001.  The timing of such notice does 
not reflect compliance with the requirements of the law as 
found by the Court in Pelegrini II; however, this timing 
defect constitutes harmless error.  

First, as explained below, the aforementioned notice letters 
satisfy the content requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO initially 
decided the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that the veteran filed to 
perfect his appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Third, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis without providing any deference to the RO's prior 
decision.  As such, the veteran is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Rather, the RO afforded him the appropriate opportunity to 
identify or submit additional evidence prior to the RO's 
subsequent adjudication of his claim and the Board's 
consideration of his appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).  

The content of the notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the notice letters, the 
RO acknowledged the veteran's claim for TDIU, noted what the 
evidence needed to show to substantiate that claim, listed 
the type of evidence that would best do so, informed the 
veteran of the VCAA and VA's duty to assist and explained to 
him that it was developing his claim pursuant to that duty.  
The RO also provided the veteran all necessary information on 
effective dates.  The RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
VA was responsible for securing.  The RO indicated that it 
would make reasonable efforts to help the veteran get the 
evidence necessary to support his claim provided he 
identified the sources thereof, but that ultimately, it was 
his responsibility to ensure VA's receipt of all such 
evidence.  The RO advised the veteran to provide any evidence 
or information he had pertaining to his claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for TDIU.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records, post-service VA and 
private treatment records, and information from the Social 
Security Administration.  The veteran does not now claim that 
there is any outstanding evidence for VA to secure in support 
of this appeal.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him VA 
examinations, during which examiners addressed the severity 
of the veteran's low back disability.  The veteran does not 
now claim that the reports of these examinations are 
inadequate for rating purposes.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims that his service-connected low back 
disability renders him unemployable.  He contends that this 
disability causes constant pain, which is not alleviated with 
treatment, including the use of a TENS unit, and hinders his 
ability to sleep, engage in certain activities, and maintain 
his balance.  He has submitted written statements of his 
former spouse and friends confirming his assertions.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

In this case, the veteran fails to satisfy the percentage 
requirements noted above.  His sole service-connected 
disability is lumbar disc herniation at L4-L5 with 
degenerative changes and such disability is only 40 percent 
disabling.  

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2006).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," 
in part, by noting the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to an incomplete VA Form 
21-8940 (Veteran's Application for Increased Compensation 
based on Individual Unemployability) received in November 
2000 and histories reported during VA examinations conducted 
since discharge from service, the veteran attended high 
school for two years, later obtained his GED, received 
training in refrigeration and air conditioning from 1980 to 
1981, and worked in that field and in masonry and 
construction until 1993.  

Multiple medical professionals have addressed whether the 
veteran in employable secondary to his disabilities, 
including his service-connected low back disability.  From 
1999 to 2000, VA physicians found that the veteran was 
permanently unemployable secondary to a seizure disorder.  In 
April 2000, a VA neurologist found that, since 1993, the 
veteran had been disabled and unable to work secondary to 
seizures and headaches.  In a report of psychological 
assessment conducted in July 2000, a VA psychologist 
determined that the veteran was totally impaired vocationally 
and significantly impaired socially and interpersonally.  In 
so finding, the psychologist noted that the veteran had 
sequelae of head trauma and surgery, a seizure disorder and 
dysthymia.

During a VA general medical examination conducted in March 
2001, a VA examiner found that the veteran was totally 
impaired vocationally due to his nonservice-connected head 
trauma and its residuals, including memory impairment, 
depression and behavioral dysfunction, and that the relative 
amount of industrial impairment caused by the service-
connected spinal condition was one third.  In October 2001, 
SSA found the veteran disabled primarily due to a skull 
fracture and secondarily due to a finger fracture.

During a VA examination conducted in November 2005, a VA 
examiner indicated that the veteran had been unemployed since 
1993 due to multiple medical problems, including brain 
syndrome with a seizure disorder, a cervical spine disorder 
with upper radiculopathy, and a low spine disorder with 
radiculopathy.  During a subsequent VA examination conducted 
in April 2006, a VA examiner found that the veteran had 
multiple comorbidities that limited his daily activities and 
performance and occupational activity, but that the low back 
pain, alone, caused considerable interference with such 
activities, especially manual labor, which was required in 
construction and masonry jobs.

Since the veteran's discharge from service, no medical 
professional has concluded that the veteran's service-
connected low back disability, alone, renders the veteran 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  Even 
when the RO inquired as to the individual effect of the 
veteran's low back disability, VA examiners found that, to 
the extent it hindered the veteran's employability, it did so 
in a contributory fashion.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to TDIU have not been met.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as a preponderance of the 
evidence is against the claim for TDIU, such claim must be 
denied. 




ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


